

 S1342 ENR: Great Lakes Environmental Sensitivity Index Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1342IN THE SENATE OF THE UNITED
 STATESAN ACTTo require the Under Secretary for Oceans and Atmosphere to update periodically the environmental sensitivity index products of the National Oceanic and Atmospheric Administration for each coastal area of the Great Lakes, and for other purposes.1.Short titleThis Act may be cited as the Great Lakes Environmental Sensitivity Index Act of 2020.2.Update to environmental sensitivity index products of National Oceanic and Atmospheric Administration for Great Lakes(a)Update required for environmental sensitivity index products for Great LakesNot later than 180 days after the date of the enactment of this Act, the Under Secretary for Oceans and Atmosphere shall commence updating the environmental sensitivity index products of the National Oceanic and Atmospheric Administration for each coastal area of the Great Lakes.(b)Periodic updates for environmental sensitivity index products generallySubject to the availability of appropriations and the priorities set forth in subsection (c), the Under Secretary shall—(1)periodically update the environmental sensitivity index products of the Administration; and(2)endeavor to do so not less frequently than once every 7 years.(c)PrioritiesWhen prioritizing geographic areas to update environmental sensitivity index products, the Under Secretary shall consider—(1)the age of existing environmental sensitivity index products for the areas;(2)the occurrence of extreme events, be it natural or man-made, which have significantly altered the shoreline or ecosystem since the last update;(3)the natural variability of shoreline and coastal environment; and(4)the volume of vessel traffic and general vulnerability to spilled pollutants.(d)Environmental sensitivity index product definedIn this section, the term environmental sensitivity index product means a map or similar tool that is utilized to identify sensitive shoreline, coastal or offshore, resources prior to an oil spill event in order to set baseline priorities for protection and plan cleanup strategies, typically including information relating to shoreline type, biological resources, and human use resources.(e)FundingFunds to carry out the activities under this section shall be derived from amounts authorized to be appropriated for the Under Secretary that are enacted after the date of the enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate